Name: Commission Regulation (EC) No 2678/94 of 3 November 1994 amending Regulation (EEC) No 2427/93 with regard to the Community Fund for tobacco research and information
 Type: Regulation
 Subject Matter: agricultural policy;  consumption;  agricultural structures and production;  EU finance;  plant product
 Date Published: nan

 4. 11 . 94 No L 285/ 13Official Journal of the European Communities COMMISSION REGULATION (EC) No 2678/94 of 3 November 1994 amending Regulation (EEC) No 2427/93 with regard to the Community Fund for tobacco research and information THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 1 3 thereof, Article 1 Article 10 (2) of Regulation (EEC) No 2427/93 is hereby replaced by the followings : '2. The amount shall be witheld by the Member States at the time of payment of the premium, in accordance with Commission Regulation (EEC) No 3478/92 (*). Member States shall pay that amount to the European Agricultural Guidance and Guarantee Fund (EAGGF). 0 OJ No L 351 , 2. 12. 1992, p. 17.' Whereas Commission Regulation (EEC) No 2427/93 (2) lays down detailed rules for the application of Regulation (EEC) No 2075/92 with regard to the Community Fund for tobacco research and information ; whereas, to guarantee financing of that Fund, provision should be made for the deduction from the premium to be carried out by Member States when advances on the premiums are paid or when the premiums are paid to the first processors ; Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30 . 7. 1992, p. 70 . (2) OJ No L 223, 2. 9 . 1993, p . 3 .